Title: To Thomas Jefferson from George Caines, 10 March 1801
From: Caines, George
To: Jefferson, Thomas



Sir
New York 10th March 1801

I have to solicit permission to dedicate to You, the work, the proposals for which I take the liberty to transmit. It is intended to be of general utility to the people over whom You preside, & I know not, Sir, to what patronage it can be so properly directed, as to that of the Man who has so long, and so truly had at heart the interests of his Country. Suffer me then, Sir, to ask for the Lex Mercatoria Americana, that protection, which at Your hands America herself looks up to receive.

With unfeigned sentiments of real respect, impressed on my mind years before I had the Honor of being made known to You, I beg leave to subscribe myself,
Sir, Your most devoted and very Humble Servant

Geo. Caines

